SULLIVAN, Judge,
concurring.
I fully concur except with respect to that portion of the opinion which would appear to give some validity to the trial court’s determination that the question of an “at will” employment becomes a question of law merely by the request of the employer for summary judgment.
Price v. Rent-A-Center of America, Inc. (N.D.Ind.1987) 664 F.Supp. 423, does not support that conclusion. The Price ease did involve a summary judgment sought by the employer and the Federal District Court granted that summary judgment but did so upon grounds that the plaintiff employee did not meet his burden of coming forward with a demonstration that there were material facts in dispute. The plaintiff employee merely rested upon the allegations of his complaint.
Whether an employee is at will may or may not be a question of law. Compare Ewing v. Board of Trustees of Pulaski Memorial Hospital (1985) 2d Dist.Ind. App., 486 N.E.2d 1094, trans. denied, with Whiteco Industries, Inc. v. Kopani (1987) 3d Dist., 514 N.E.2d 840, trans. denied. In any event it is not made so merely by the request of a party.